Citation Nr: 0636421	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  00-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
herniated nucleus pulposus of the L5-S1 intervertebral disc.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spondylosis of the C3-5 vertebrae.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral calluses of the feet.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

5.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

6.  Entitlement to service connection for hallux valgus with 
degenerative joint disease, left foot.  
7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

With the exception of the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a head injury, the 
remaining issues on appeal were previously before the Board 
and were remanded in October 2004.  The requested development 
having been accomplished, the case is returned for further 
adjudication.

In connection with his appeal of the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for residuals of a head 
injury, the veteran testified at a Video Conference hearing 
before the undersigned in June 2006.  A transcript of this 
hearing is associated with the claims file.

The reopened claim of entitlement to service connection for 
residuals of a head injury is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a June 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
disorders of the back, neck, and feet.  The veteran was 
notified of this decision but he did not file an appeal.

2.  Evidence received since the June 1997 rating decision 
does not bear directly and substantially on the specific 
matters under consideration, is cumulative and redundant of 
evidence previously of record, and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  By a September 1980 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  The veteran was notified of this 
decision but he did not file an appeal.

4.  The additional evidence presented since September 1980 
raises a reasonable possibility of substantiating the claim 
for service connection for residuals of a head injury.  

5.  Degenerative joint disease was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current degenerative joint disease otherwise 
related to such service.

6.  Hallux valgus with degenerative joint disease, left foot, 
was not manifested during the veteran's active duty service 
or for many years thereafter, nor is any current hallux 
valgus with degenerative joint disease, left foot, otherwise 
related to such service.

7.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is any 
current hypertension otherwise related to such service.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision which denied the veteran's 
claims of entitlement to service connection for disorders of 
the back, neck, and bilateral feet is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for disorders 
of the back, neck, and bilateral feet.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The September 1980 rating decision that denied 
entitlement to service connection for residuals of a head 
injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

4.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for residuals of a 
head injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

5.  Degenerative joint disease of multiple joints was not 
incurred in or aggravated by the veteran's military service 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

6.  Hallux valgus with degenerative joint disease, left foot, 
was not incurred in or aggravated by the veteran's military 
service nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

7.  Hypertension was not incurred in or aggravated by the 
veteran's military service nor may it be so presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that service connection is warranted for 
a herniated nucleus pulposus of the L5-S1 intervertebral 
disc, cervical spondylosis of the C3-5 vertebrae, bilateral 
calluses of the feet, residuals of a head injury, 
degenerative joint disease of multiple joints, hypertension, 
and left foot hallux valgus with degenerative joint disease 
because these disorders are the result of his period of 
military service.

New and Material Evidence

Back, neck, and feet:  The veteran's service medical records 
show treatment for neck and low back pain, small calluses of 
both feet, athletes foot, and hyperhydrosis of the feet.  The 
veteran's separation examination is negative for findings of 
a bilateral foot disorder, chronic cervical spine condition, 
or low back impairment.  

The veteran's post service medical records reflect December 
1994 X-ray findings of hallux valgus of the left foot with 
mild degenerative joint disease of the first 
metatarsophalangeal joint and possible contracture of the 
second through fifth metatarsophalangeal joints.  Post 
service treatment records are silent with respect to 
complaints of or treatment for calluses of the feet, athletes 
foot, or hyperhydrosis of the feet.  

Similarly, post service treatment records are silent with 
respect to treatment for lumbar or cervical spine complaints 
until 1992.  Significantly, the veteran's July 1980 report of 
VA examination reflects that the veteran's musculo-skeletal 
system was essentially normal and an August 1993 chiropractic 
report notes that the veteran's history is negative for prior 
spinal related complaints.  

Upon consideration of the foregoing, by a June 1997 rating 
decision, the RO denied the veteran's claims of entitlement 
to service connection for disorders of the back, neck, and 
feet on the basis that there was no evidence of a 
relationship between the treatment for bilateral foot 
complaints as well as lumbar and cervical pain in service and 
any current impairment of the feet, back, or neck.  This 
determination was based on the veteran's service medical 
records and post service VA and private treatment reports.  
Although the veteran was notified of the decision, and of his 
appellate rights, he did not perfect an appeal within the 
applicable time period.  Thus, the decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

VA received the veteran's most recent request to reopen his 
claims for service connection for his feet, back, and neck in 
February 2000.  In May 2000, the RO denied the back and neck 
claims on the basis that there is no medical evidence 
establishing a nexus between current findings of low back and 
neck impairment, diagnosed as herniated nucleus pulposus, L5-
S1, and cervical spondylosis, C3-5, and any disease or injury 
in service.  In addition, the veteran's claim with respect to 
calluses, both feet, was denied on the basis that there was 
no current medical evidence of such impairment of the feet.  
The veteran has appealed this determination.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The Board notes that amendments made 
regarding 38 C.F.R. § 3.156(a), are effective August 29, 
2001, see 66 Fed. Reg. 45,620, 45,629, and do not apply to 
the veteran's claims with respect to his back, neck, and 
feet, which were received in February 2000, prior to the 
effective date of the amended regulation.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit decision 
in Hodge.

With respect to the veteran's back, neck, and foot claims, 
the evidence added to the record since the June 1997 final 
rating decision, consists of VA outpatient treatment records 
showing ongoing treatment for lumbar and cervical spine 
complaints.  Specifically, these records show that the 
veteran first post service treatment for low back pain was in 
1992, when his symptoms were diagnosed as herniated nucleus 
pulposus, L5-S1, and his first post service treatment for 
neck complaints was in 1994, when his symptoms were diagnosed 
as cervical spondylosis, C3-5.  In addition, post service 
medical records are silent with respect to complaints of or 
treatment for calluses of the feet.  

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds, however, that this 
evidence is not "material" for purposes of reopening the 
claims for service connection.  None of the newly submitted 
medical records establish that the veteran's impairment of 
the back, neck, or feet is attributable to his period of 
active duty service from September 1974 to September 1978, 
approximately 29 years ago.

The Board does not doubt the sincerity of the veteran's 
belief that his current low back, neck, and feet disorders 
are associated with his military service.  However, as a 
layperson, without the appropriate medical training and 
expertise, the veteran is not qualified to offer an opinion 
as to whether there exists a causal relationship between his 
present disorders and any incident of his military service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In summary, evidence received since the June 1997 rating 
decision does not bear directly and substantially on the 
specific matters under consideration, is cumulative and 
redundant of evidence previously of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  Under these circumstances, 
the Board must conclude that the requirements to reopen the 
claims for service connection for a disorder of the back, 
neck, and feet have not been met and the RO's denial of 
service connection for these disorders remains final.

Residuals of Head Injury:  The veteran is seeking service 
connection for residuals of a head injury, claimed as 
dizziness and headaches.  He contends that he sustained a 
head injury in connection with a personal assault during his 
period of active duty service.  

The record reflects that, in a September 1980 rating 
decision, the RO denied entitlement to service connection for 
residuals of a head injury on the basis that a scar on the 
veteran's scalp, shown on VA examination, could not be 
associated with the veteran's period of active duty service 
or to an alleged head injury which was not shown by the 
record.  The veteran did not appeal this decision within one 
year of receiving notification.  Thus, the decision is final.

Thereafter, in a statement received in June 2004, the 
veteran again requested service connection for head injury 
with dizziness and headache due to being assaulted while on 
active duty.  Under the newer standard applicable to this 
claim to reopen, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).   

In connection with this claim, the RO received a statement 
from an individual with whom the veteran served on active 
duty.  This statement reflects that the veteran had been 
attacked and had received 25 to 35 stitches to the head.  In 
addition, during his June 2006 hearing before the 
undersigned, the veteran reported that his assailants were 
convicted by court-martial and he recalled the name of one of 
his assailants.  The veteran has also presented service 
department documents pertaining to the courts-martial of an 
individual for offenses including assaulting the veteran on 
the head with a metal trash can resulting in a deep cut.    

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact (an inservice personal assault 
resulting in a head injury) necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim.  To this extent only, with respect to the issue of 
entitlement to service connection for the residuals of a head 
injury, the request to reopen the claim is granted.

Inasmuch as the claim for service connection for residuals of 
a head injury has been reopened, the Board must consider the 
merits of the claim.  The next step for the Board in this 
case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  On review, the Board finds that additional 
development is needed, and such development is ordered in the 
Remand section set forth at the end of this decision.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and hypertension).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

Degenerative Joint Disease of Multiple Joints and Hallux 
Valgus with Degenerative Joint Disease, Left Foot:  The 
veteran's service medical records are silent with respect to 
findings of or treatment for degenerative joint disease or 
halux valgus of the left foot.  

The first evidence of degenerative joint disease of multiple 
joints is a 1994 report of VA hospitalization, sixteen years 
after the veteran's period of active duty service.  
Similarly, the first evidence of hallux valgus with 
degenerative joint disease, left foot, is a December 1994 VA 
radiology report.  This medical finding with respect to the 
veteran's left foot is also sixteen years after his period of 
active duty service.  Moreover, there is no competent 
(medical) evidence that relates any current degenerative 
joint disease of multiple joints and hallux valgus with 
degenerative joint disease, left foot, to service.  

The Board must find that service medical records and post-
service medical records, which indicate disorders that began 
approximately sixteen years after service with no connection 
to service, provide evidence against this claim.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Simply 
stated, service and post-service medical records, as a whole, 
provide evidence against these claims.  

The competent (medical) evidence is against the veteran's 
claims for service connection for degenerative joint disease 
of multiple joints and hallux valgus with degenerative joint 
disease, left foot.  His assertions have been considered; 
however, they are not probative in the matter of medical 
causation.  Based on the record, the Board must conclude that 
the clear preponderance of the evidence is against a finding 
that the veteran's degenerative joint disease of multiple 
joints and hallux valgus with degenerative joint disease, 
left foot, were incurred in or aggravated by active duty.  
The Board further concludes that they may not be so presumed.  
There is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Hypertension:  The veteran seeks service connection for 
hypertension.  The Board finds that although the veteran is 
currently diagnosed as having hypertension, a comprehensive 
review of the service and post-service evidence of record 
does not support a finding of hypertension in service or 
within one year thereafter.

There are two notes to 38 C.F.R. § 4.104, Diagnostic Code 
7101, which set forth the criteria for the evaluation of 
hypertension, and in the first note it is stated that "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90 millimeters 
(mm) or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm or 
greater with a diastolic blood pressure of less than 90mm."

The veteran's service medical records, to include his August 
1978 separation examination, are silent with respect to 
findings of hypertension.  The August 1978 separation 
examination shows a blood pressure reading of 120 systolic 
and 70 diastolic.  

Although VA outpatient treatment records reflect that the 
veteran is in receipt of treatment for hypertension, the 
first treatment for this disorder is not shown until 1989, 
eleven years after his discharge from active duty service.  
Therefore, inasmuch as hypertension is not shown within the 
first post service year, service connection may not be 
established on a presumptive basis.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Nor may service connection be established based on chronicity 
in service or continuity of symptomatology after service as 
service medical records are negative for hypertension.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Post-service medical records, as a whole, provide 
negative evidence against this claim as such records show a 
condition that began years after service with no connection 
to service.

The Board does not doubt the sincerity of the veteran's 
belief that his hypertension is associated with his military 
service.  However, as noted above, as a layperson, without 
the appropriate medical training and expertise, the veteran 
is not qualified to offer an opinion as to whether there 
exists a causal relationship between his present diagnosis of 
hypertension and any incident of his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

By letters dated in December 2001, July 2004, February 2005, 
and September 2005 as well as information provided in the 
October 2000 and June 2005 statements of the case and 
subsequent supplemental statements of the case, VA has 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing with respect to these claims.  In addition, the 
June 2005 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a head injury, the 
Board notes that initial notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) was provided in July 2004, 
prior to the November 2004 rating decision on appeal, and the 
letter essentially asks the veteran to provide any evidence 
in his possession pertinent to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the remaining issues on appeal, notice was 
not provided before the May 2000 rating decision.  However, 
VA furnished notice to the veteran regarding these issues in 
December 2001, February 2005, and September 2005.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  As discussed 
above, the Board finds that VA has ultimately provided all 
notice required under 38 U.S.C.A. § 5103(a) with respect to 
the issues addressed in the May 2000 rating decision and the 
claims were readjudicated in supplemental statements of the 
case provided subsequent to the promulgation of the VCAA.  
Furthermore, the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in December 2001, 
July 2004, February 2005, and September 2005, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for reopening 
previously denied claims and establishing service connection.  
However, the veteran did not receive notice of what type of 
information and evidence was needed to establish an effective 
date for any award based on his claims prior to the May 2000 
and November 2004 rating decisions.  Thereafter, by way of 
subsequent rating decisions, supplemental statements of the 
case, Board remand, and letters from the RO, the veteran was 
generally provided with notice of what type of information 
and evidence was needed to substantiate his claims.  
Moreover, by letter dated in March 2006 as well as the May 
2006 supplemental statement of the case, the veteran was 
specifically advised of what type of information and evidence 
was needed to substantiate any claims for an increased rating 
as well as the requirements for establishing an effective 
date.  He has not claimed entitlement to an earlier effective 
date and he has not made any showing or allegation that any 
defect in the provision of notice resulted in some prejudice 
toward him.  Thus, any error is found to be harmless error.

In regard to the application to reopen the claims for service 
connection for back, neck, and calluses of the feet, given 
that new and material evidence has not been received, the 
Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Specific notifications are required 
regarding the bases for the previous denials and of what 
would constitute new and material evidence in the context of 
the previous denials.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Through notice letters, the rating decision, and the 
statement of the case, the veteran was told of the bases of 
the prior denial and what is required to reopen.  Although 
the information should have been provided solely by letter, 
he has not made any showing or allegation that any defect in 
the provision of notice resulted in some prejudice toward 
him.  Thus, any error is found to be harmless error.

With respect to the issue of reopening the claim for service 
connection for residuals of a head injury, the Board observes 
that the there is no prejudice to the veteran because the 
Board has reopened this claim.  Kent v. Nicholson,  20 Vet. 
App. 1 (2006)

With respect to the duty to assist, the RO has obtained the 
veteran's service, VA, and private medical records as well as 
his VA examination reports and records in connection with his 
claim for benefits from the Social Security Administration.  
In addition, the veteran has provided testimony at a Video 
Conference hearing before the undersigned and submitted lay 
evidence in the form of his written communications.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, additional 
development efforts would serve no useful purpose, and the 
veteran has not been prejudiced by the Board's adjudication 
of his claims at this time.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

As no new and material evidence has been received, the claims 
for service connection for herniated nucleus pulposus of the 
L5-S1 intervertebral disc, cervical spondylosis of the C3-5 
vertebrae, bilateral calluses of the feet are not reopened.  
The appeals are denied.

Service connection for degenerative joint disease of multiple 
joints, left foot hallux valgus with degenerative joint 
disease, and hypertension is denied.

The request to reopen a claim for service connection for 
residuals of a head injury is granted.  To this extent only, 
the appeal is granted.


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the reopened claim for service 
connection for residuals of a head injury.  

During his Video Conference hearing, the veteran reported 
having received treatment for complaints related to his head 
injury at the VA Medical Center in Hampton, Virginia, from 
1979 to 1983; at Norfolk General Hospital, VA Medical Center 
in Memphis, Tennessee, from 1983 to 1986; and the VA Medical 
Center in Dublin, Georgia, from 1986 to 1987.  Thereafter, 
the veteran reported that the remainder of his treatment has 
been at the VA Medical Center in Memphis, Tennessee.  
Accordingly, an attempt to obtain copies of these treatment 
records is warranted.  The Board has noted that the RO has 
previously attempted to obtain records from the Hampton VAMC, 
however, an additional attempt is warranted in light of the 
strict standards applicable under the VCAA.  In addition, it 
appears that additional service records may be outstanding.  
The veteran's testimony suggests a possible inpatient 
treatment for a head injury in service.  Those records should 
also be obtained.

In addition, VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
In the present case, the Board concludes that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any current residuals of a head injury.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  With any needed assistance from the 
veteran, the RO should obtain all 
available records of any in-service 
hospital treatment at the army hospital 
at Camp Sukaran, Okinawa, in May, June or 
July 1976, as well as VA and/or private 
treatment identified by the veteran for 
the claimed disorder.  The attention of 
the RO is specifically directed to 
treatment records from health care 
providers identified by the veteran 
during his Video Conference hearing.  

2.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and etiology of any 
current residual of the head injury 
(described as a deep cut) which has been 
documented to have occurred in service.  
Based upon examination of the veteran and 
review of all pertinent medical history, 
the examiner should provide an opinion as 
to the approximate date of onset and 
etiology of any currently diagnosed head 
disorder, including any relationship with 
the veteran's period of service from 
September 1974 to September 1978.  The 
examiner should specifically address the 
veteran's contentions that the head 
injury in service caused a scalp 
laceration scar and current symptoms of 
numbness, headaches, dizziness, panic and 
anxiety.  

3.  Thereafter, the RO should review the 
additional evidence that has been 
obtained and determine whether the 
benefit sought on appeal may now be 
granted.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


